DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of under 35 U.S.C. 119(e) is acknowledged and accepted. 
Drawings
The drawings with 8 Sheets of Figs. 1-9 received on 5/15/2019 are acknowledged and accepted.  
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 2-4,6,8,10-15, 18-23, objected to because of the following informalities:  
Claims 2,3,4,14 recite “a white point” in line 1 and “a target white point” in line 2. There is sufficient antecedent basis for these limitations. Examiner suggests –the white point—and –the target white point--.

Claims 8,11,12  recite “a measured white point” in line 1. There is sufficient antecedent basis for this limitation. Examiner suggests—the measured white point--.
Claim 12 is dependent on Claim 11 and hence inherit its deficiencies.
Claim 13 recites “a set of factors” in line 1. There is sufficient antecedent basis for this limitation. Examiner suggests --the set of factors--.
Claim 14 recites “of at least one exit pupil” in line 1. There is sufficient antecedent basis for this limitation. Examiner suggests –of the at least one exit pupil 15--.
Claim 15 is dependent on Claim 14 and hence inherit its deficiencies.
Claim 15 recites “of at least one exit pupil” in lines 1,2-3. There is sufficient antecedent basis for this limitation. Examiner suggests –of the at least one exit pupil 15--.
Claim 18 recites “light detector” in line 10 and “at least one of the exit pupils” in line 15. There is sufficient antecedent basis for this limitation. Examiner suggests –the light detector—and –the at least one of the exit pupils--.
Claims 19-20 are dependent on Claim 18 and hence inherit its deficiencies.
Claim 20 recites “at least one exit pupil” in lines 19-20. There is sufficient antecedent basis for this limitation. Examiner suggests –the at least one exit pupil--.
Claims 21-23 are dependent on Claim 20 and hence inherit its deficiencies.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 13,16,18-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, hereafter Yeoh).

Regarding Claim 1, Yeoh teaches (fig 4,22, 25A,26, 27, Here Figs 26,27 embodiment of dynamic calibration is being utilized. Fig 26 embodiment refers to fig 4 (display 2500 of fig 25A refers to display system 400 of fig 4),and fig 22 (checkerboard pattern),fig 25A (display 2500 of fig 25A), Fig 27 shows a method 2700, of dynamically calibrating a display) a method of calibrating (dynamic calibration, p219, lines 1-3) a wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) having multiple exit pupils (different eye positions, p218, lines 219, lines 1-5), the method comprising: 

for each pixel (pixels of display 2202, fig 22, p196, lines 1-6) of a plurality of pixels of display 2202, fig 22, p196, lines 1-6) of a display user interface (UI) (display image, which is a calibration pattern 2204, fig 22, p196, lines 1-5) the plurality of pixels (pixels of display 2202, fig 22, p196, lines 1-6) having a white color (checkerboard pattern, p224, lines 1-4, calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken fig 22): 
generating visible light (incoming incident light of different wavelengths 2503i1, 2503i2, 2503i3, p212, lines 1-4, fig 25A) that is representative of the white color (white color generated with combination of incident light) of the pixel (pixels of display 2202, fig 22, p196, lines 1-6)  by a plurality of light sources (light sources generating different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, fig 25A) of the wearable heads-up display (wearable display 400, p219, lines 1-5, display 2500, fig 25A,fig 26, p221, lines 1-6, head mounted display, p297, lines 1-2); and 
projecting (outputting image information to user, p54, lines 1-2, fig 4) the visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) by the wearable heads-up display (wearable 
determining (metrology system can sweep an eye proxy camera relative to display simulating the range of positions of user eye, p224, lines 1-13) a measured  chromatic response (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, 21-24)   of the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) from at least a portion of the visible light (incoming incident light of different wavelengths 2503i1,2503i2, 2503i3, p212, lines 1-4)  received at the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15); and 
determining a calibration (calibration, p224, lines 20) based on minimizing a difference between measured response (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, p224, lines 21-24)   and the target response (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, p224, lines 21-24. Calibrations stored in the LUT table in the memory, p224, lines 1-20,  are the target response);
	However embodiment of fig 26,27 of Yeoh does not teach
calibrating a white point of at least one exit pupil to a target white point, the calibrating comprising: determining a measured white point of the at least one exit pupil from at least a portion of the visible light received at the at least one exit pupil; and determining a set of factors by which to scale a power of each of the plurality of light sources based on minimizing a difference between the measured white point of the at least one exit pupil and the target white point.

	Embodiment of fig of 15 Yeoh (fig 15 utilizes the display of figs 2,4 of Yeoh) teaches  a method of calibrating (method of calibrating a display, p193, lines 1-2) a wearable heads-up display (wearable display 400, p191, lines 15-17 which is wearable) wherein
calibrating (chromatic balancing such that white point of display is uniform across FOV, p177, lines 1-17, p181, lines 1-5, p287, lines 1-7) a white point (white balance p120, lines 6-13, p177, lines 6-11, white point, p287, lines 1-7),  of at least one exit pupil (eye position of viewer) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22) comprising:
determining a measured (measured color balance, p179, lines 1-8, color balance indicates white point)  white point (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, p287, lines 1-7)  of the at least one exit pupil (eye position of viewer) (chromatic response of display is determined, p178, lines 1-6, p179, lines 1-3);
determining a set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) by which to scale a power (scaling the intensity, p184, lines 1-5)  of each of the plurality of light sources (scaling the intensity of color layers indicates, scaling the intensity of the plurality of light sources impinging incident light of different wavelengths RGB , p187, lines 1-3) based on minimizing a difference between the measured (measured color balance, p179, lines 1-8, color balance indicates white point)  white point (white balance p120, lines 6-13, p177, lines 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of figs 26,27 of Yeoh to include the teachings of embodiment of fig 15 of Yeoh such that calibrating a white point of at least one exit pupil to a target white point, the calibrating comprising: for each pixel of a plurality of pixels of a display user interface (UI), the plurality of pixels having a white color determining a measured white point of the at least one exit pupil from at least a portion of the visible light received at the at least one exit pupil; and determining a set of factors by which to scale a power of each of the plurality of light sources based on minimizing a difference between the measured white point of the at least one exit pupil and the target white point for the purpose of creating an improved display with better chromatic balancing (p177, lines 11-18).

	
Regarding Claim 2,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, wherein calibrating a white point (white point, p287, lines 1-7, white balance p120, lines 6-13, p177, lines 6-11) of at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, 

Regarding Claim 3,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, wherein calibrating a white point of at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22) further comprises storing the set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) for the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) in a memory (gamma exponents and coupling functions are stored in a memory, p191, lines 1-11, p297, lines 1-4, p240, lines 6-8).

Regarding Claim 4,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, further comprising repeating calibrating a white point (white point, p287, lines 1-7, white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8)  of at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, for instance 2602a in fig 26, cont p221, lines 4-15) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, p189, lines 1-25)  for each of the remaining exit pupils (different positions from 2602a such as 2602b, p 221 cont, 

Regarding Claim 5,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, wherein generating visible light that (incoming incident light of different wavelengths 2503i1,2503i2, 2503i3, p212, lines 1-4)   is representative of the white color (calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken, a white calibration image can also be taken, p120, lines 5-7, fig 22) of the pixel (pixel, pixel-dependent, p188, lines 1-6, pixel showing white color in display 2202, p188, lines 1-6) by a plurality of light sources (light sources generating different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3) of the wearable heads-up display wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprises: 
generating a red light (red wavelength of the different wavelengths 2503i1, 2503i2, 2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3) that is representative of a red portion of the white color (calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken, a white calibration image can also be taken, p120, lines 5-7, fig 22)  of the pixel (pixel, pixel-dependent, p188, lines 1-6, pixel showing white color in display 2202, p188, lines 1-6)  by a first one 
generating a green light (green wavelength of the different wavelengths 2503i1, 2503i2, 2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3) that is representative of a green portion of the white color (calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken, a white calibration image can also be taken, p120, lines 5-7, fig 22)  of the pixel (pixel, pixel-dependent, p188, lines 1-6, pixel showing white color in display 2202, p188, lines 1-6)  by a second one of the plurality of light sources (light sources generating different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3); and 
generating a blue light (blue wavelength of the different wavelengths 2503i1, 2503i2, 2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3) that is representative of a blue portion of the white color (calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken, a white calibration image can also be taken, p120, lines 5-7, fig 22)  of the pixel (pixel, pixel-dependent, p188, lines 1-6, pixel showing white color in display 2202, p188, lines 1-6)  by a third one of the plurality of light sources (light sources generating different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, fig 25A, RGB , p187, lines 1-3).

Regarding Claim 6,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 5, wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point)  of the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont 

Regarding Claim 7,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 6, wherein projecting the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprises separately projecting (a portion of light is deflected towards the eye, p81, lines 1-11, fig 6, each color is deflected separately) each of the red light, the green light, and the blue light (each layer of waveguide generates red, green and blue light which is deflected towards the eye, p83, lines 5-7) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2).

Regarding Claim 8,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 7, wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point)  of the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) from at least a portion of the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) received at the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15)  further comprises measuring relative intensities (intensities of R,G,B of can be tuned, p177, lines 1-13, p179, lines 1-5, fig 14A, and hence intensities can be measured, plot of RGB distribution) of the red light, the green light, and the blue light (RGB light) projected to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15).

Regarding Claim 13,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, wherein determining a set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) by which to scale a power (scaling the intensity, p184, lines 1-5)  of each of the plurality of light sources (scaling the intensity of color layers indicates, scaling the intensity of the plurality of light sources impinging incident light different wavelengths 2503i1,2503i2, 2503i3, p212, lines 1-4) based on minimizing a difference (variation in white point that is smaller than a threshold, cont p189, lines 1-13) between the measured (measured color balance, p179, lines 1-8, color balance indicates white point)  white point (white point, 

Regarding Claim 16,  embodiment of fig 26,27of Yeoh-embodiment of fig 15 of Yeoh teaches the method of claim 1, wherein projecting the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprises projecting the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) along a projection path of the wearable heads-up display 

Regarding Claim 18,  Yeoh teaches (fig 2, 4,20, 22, 24A, 26, Here Fig 26 embodiment of dynamic calibration is being utilized. Fig 26 embodiment refers fig 4 (display 2500 of fig 25A refers to display system 400 of fig 4),and fig 22 (checkerboard pattern),fig 25A (display 2500 of fig 25A)) a wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) calibration system (calibration, p168, lines 1-15, dynamic calibration system 2600, p191, lines 14-16), comprising: 
a wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2)  having multiple exit pupils (different eye positions, p218, lines 219, lines 1-5), the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2)   comprising a scanning laser projector (laser sources 620, p76, lines 1-3, 2d-scan, p78, lines 1-5) to project light to the exit pupils (different eye positions, p218, lines 219, lines 1-5); 
a light detector (eye proxy camera p224, lines 1-10) positioned and oriented to detect visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4) projected to at least one of the exit pupils (one of the different eye positions, p218, lines 219, lines 1-5), the light detector (eye proxy camera p224, lines 1-
a calibration processor (dynamic calibration processor 2610, p191, lines 13-16) communicatively coupled to the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) and light detector (eye proxy camera, p224, lines 1-10); and 
a non-transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4) communicatively coupled to the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), wherein the non- transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4) stores data and/or processor- executable instructions (appropriate calibration look up table LUT stored in data module 224,228, fig 2, p227, lines 1-15) that, when executed by the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), calibrates a chromatic response (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, p224, lines 21-24, this indicates response to different colors) of at least one of the exit pupils (one of the different eye positions, p218, lines 219, lines 1-5) to a target response (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, p224, lines 21-
	However Embodiment of fig 26 of Yeoh does not teach
wherein the non- transitory processor-readable storage medium stores data and/or processor- executable instructions that, when executed by the calibration processor, calibrates a white point of at least one of the exit pupils to a target white point.
	Embodiment of fig 26 of Yeoh and embodiment of fig 15 of Yeoh are related as calibration of displays.
	Embodiment of fig of 15 Yeoh (fig 15 utilizes the display of figs 2,4 of Yeoh teaches  
wherein the non- transitory processor-readable storage medium (data module 224, p50, lines 1-4, p191, lines 1-15) stores data and/or processor- executable instructions (store gamma transfer and coupling functions, p191, lines 1-15) that, when executed by the calibration processor (processing modules of 224, p191, lines 1-15), calibrates a white point (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, p287, lines 1-7) of at least one of the exit pupils (one of the different eye positions) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, p189, lines 1-25).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 26 of Yeoh to include the teachings of embodiment of fig 15 of Yeoh such that wherein the non- transitory processor-readable storage medium stores data and/or processor- 

Regarding Claim 19, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the wearable heads-up display calibration system of claim 18, wherein the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) comprises a processor (data module 224 has a hardware processor, p50, lines 1-4), and wherein the calibration processor (dynamic calibration processor 2610, p191, lines 13-16) is communicatively coupled (p240, lines 1-8) to the processor (data module 224 has a hardware processor, p50, lines 1-4) of the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2).

Regarding Claim 20, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the wearable heads-up display calibration system of claim 18, wherein the light detector (eye proxy camera, p224, lines 1-10) includes at least one of a spectral detector, a camera (camera), and an image sensor.

Regarding Claim 21, Yeoh teaches (fig 4,22, 25A,26, Here Fig 26 embodiment of dynamic calibration is being utilized. Fig 26 embodiment refers to fig 4 (display 2500 of fig 25A refers to display system 400 of fig 4),and fig 22 (checkerboard pattern),fig 25A (display 2500 of fig 25A)) a system for calibrating (calibration, p168, lines 1-15, dynamic 
a light detector (eye proxy camera, p224, lines 1-10) positioned and oriented to detect visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4) projected to at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2), the light detector (eye proxy camera, p224, lines 1-10)  to measure a select characteristic of the visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4), the select characteristic including at least one of intensity (chromatic color errors are corrected, p220, lines 1-3, chromatic colors errors are associated with intensity and intensities of R,G,B of can be tuned, p177, lines 1-13, p179, lines 1-5, fig 14A, and hence intensities can be measured, plot of RGB distribution) and spectral power distribution; 
a calibration processor (dynamic calibration processor 2610, p191, lines 13-16) communicatively coupled (p239, lines 1-13) to the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2) and light detector (eye proxy camera, p224, lines 1-10); and 
a non-transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4) communicatively coupled to the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), wherein the non- transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, 
for each pixel (pixels of display 2202, fig 22, p196, lines 1-6) of a plurality of pixels (pixels of display 2202, fig 22, p196, lines 1-6) of a display user interface (UI) (display image, which is a calibration pattern 2204, fig 22, p196, lines 1-5) the plurality of pixels (pixels of display 2202, fig 22, p196, lines 1-6) having a white color (calibration pattern 2204 is a checkerboard with black and white squares of pixel of which pixels with white color are taken), generate, by a plurality of light sources (light sources generating different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, fig 25A) of the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2), visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4) that is representative of the white color (white color generated with combination of RGB light) of the pixel (pixels of display 2202, fig 22, p196, lines 1-6) and project (outputting image information to user, p54, lines 1-2, fig 4), by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2), the visible light (incoming incident light of different wavelengths 2503i, 2503i2, 2503i3, p212, lines 1-4) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5); 
measure, by the light detector (eye proxy camera, p224, lines 1-10), a characteristic (measures errors in calibration pattern, p224, lines 1-6,chromatic corrections generated, p224, lines 21-24)    of at least a portion of the visible light (incoming incident light of 
	However embodiment of fig 26,27 of Yeoh does not teach
determine a measured white point of the at least one exit pupil from the measure characteristic; and determine a set of factors by which to scale a power of each of the plurality of light sources based on minimizing a difference between the measured white point of the at least one exit pupil and the target white point.
	Embodiment of figs26,27 of Yeoh and embodiment of fig 15 of Yeoh are related as calibration of displays.
	Embodiment of fig of 15 Yeoh (fig 15 utilizes the display of figs 2,4 of Yeoh teaches  a system for calibrating (method of calibrating a display, p193, lines 1-2) a wearable heads-up display (wearable display 400, p191, lines 15-17 which is wearable) wherein
determine a measured (measured color balance, p179, lines 1-8, color balance indicates white point) white point (white balance p120, lines 6-13, p177, lines 6-11, p185, lines 1-8, white point, p287, lines 1-7) of the at least one exit pupil (one of the different user eye positions) from the measured characteristic (chromatic response of display is determined, p178, lines 1-6, p179, lines 1-3); and 
determine a set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) by which to scale (scaling the intensity, p184, lines 1-5) each of the plurality of light sources (scaling the intensity of color layers indicates, scaling the intensity of the plurality of light sources RGB) of the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of figs 26,27 of Yeoh to include the teachings of embodiment of fig 15 of Yeoh such that determine a measured white point of the at least one exit pupil from the measure characteristic; and determine a set of factors by which to scale a power of each of the plurality of light sources based on minimizing a difference between the measured white point of the at least one exit pupil and the target white point for the purpose of creating an improved display with better chromatic balancing (p177, lines 11-18).

Regarding Claim 22, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the system of claim 21, wherein the non-transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4)  stores data and/or processor-executable instructions (appropriate calibration look up table LUT stored in data module 224,228, fig 2, p227, lines 1-15) that, when executed by the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), further 

Regarding Claim 23, embodiment of fig 26 of Yeoh-embodiment of fig 15 of Yeoh teaches the system of claim 21, wherein the non-transitory processor-readable storage medium (data module 224, p50, lines 1-4, p228, lines 1-6, p297, lines 1-4)  stores data and/or processor-executable instructions (appropriate calibration look up table LUT stored in data module 224,228, fig 2, p227, lines 1-15) that, when executed by the calibration processor (dynamic calibration processor 2610, p191, lines 13-16), further cause the system to store the set of factors (gamma and coupling functions that provide reasonable chromatic balance, p189, lines 1-7, 12-16) in a memory (gamma exponents and coupling functions are stored in a memory, p191, lines 1-11, p297, lines 1-4, p240, lines 6-8) associated with the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, hereafter Yeoh) in view of Bailey et al (US 2016/0327796 A1, hereafter Bailey).

Regarding Claim 9, Yeoh teaches the method of claim 5.
	However Yeoh does not teach wherein projecting the visible light to the at least one exit pupil by the wearable heads-up display comprises aggregating the red light, the 
	Yeoh and Bailey are related as wearable heads-up displays.
Bailey teaches (fig 1,2) 
	wherein projecting the visible light (light from red, blue, green diode laser, p37, lines 1-3) to the at least one exit pupil (exit pupil 281, p43, lines 1-8) by the wearable heads-up display (WHUD 200, p42, lines 1-4) comprises aggregating (light from the RGB lasers is combined into a single combined beam 270, fig 2, p45, lines 1-2) the red light, the green light, and the blue light (light from red, green, blue laser diodes) into a single combined beam (combined beam 270, p45, lines 1-2) and projecting the single combined beam (combined beam 270, p45, lines 1-2)  to the at least one exit pupil (exit pupil 281, p43, lines 1-8) by the wearable heads-up display (WHUD 200, p42, lines 1-4).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yeoh to include the teachings of Bailey such that wherein projecting the visible light to the at least one exit pupil by the wearable heads-up display comprises aggregating the red light, the green light, and the blue light into a single combined beam and projecting the single combined beam to the at least one exit pupil by the wearable heads-up display for the purpose of utilizing a setup commonly used for illumination of multiple  exit pupils (p45, lines 1-5, p34, lines 1-3).


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, hereafter Yeoh) in view of Bailey et al (US 2016/0327796 A1, hereafter Bailey) and further in view of Brown et al (US 2005/0030305 A1, hereafter Brown).

Regarding Claim 10, Yeoh-Bailey teach the method of claim 9,
	wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point, Yeoh)  of the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) from at least a portion of the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4) received at the at least one of the exit pupils (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15)  comprises measuring intensity (intensities of R,G,B of can be tuned, p177, lines 1-13, p179, lines 1-5, fig 14A, plot of RGB distribution, hence the intensities are measured)  of the at least a portion of the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, Yeoh).
	However Yeoh-Bailey do not teach
measuring a spectral power distribution of the at least a portion of the visible light.
	Yeoh-Bailey and Brown are related as measuring properties of projected light froma display.
	Brown teaches 
measuring a spectral power distribution (spectral power distribution, p91, lines 1-7) of the at least a portion of the visible light (light from EELED light sources).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yeoh-Bailey to include the teachings of Brown such that measuring a spectral power distribution of the at least a 
	
Regarding Claim 11, Yeoh-Bailey-Brown teach the method of claim 10, wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point, Yeoh)  of the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) from at least a portion of the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4) received at the at least one of the exit pupils (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15)  comprises determining chromaticity coordinates (x and y chromaticity color coordinates, p115, lines 5-10, Brown) of the measured white point (spectral power distribution, p91, lines 1-7, Yeoh, white point of the light sources is computed, fig 17, p115, lines 14-20, Brown) in a select color space (x and y chromaticity color coordinates, p115, lines 5-10, color coordinates are in CIE color space) from the measured spectral power distribution (spectral power distribution, p91, lines 1-7, Brown, color coordinates are calculated utilizing measurements of  spectral intensity, p115, lines 5-10).

Regarding Claim 12,  Yeoh-Bailey-Brown teach the method of claim 11, wherein determining a measured white point (measured color balance, p179, lines 1-8, color balance indicates white point, Yeoh)  of the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) from at least a portion of the visible light (incoming incident light of different wavelengths .

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, hereafter Yeoh) and further in view of Chen et al (US 2017/0303365  A1, hereafter Chen).

Regarding Claim 14, Yeoh teaches the method of claim 1,
wherein calibrating a white point (white point, p287, lines 1-7, white balance p120, lines 6-13, p177, lines 6-11) of at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, p189, lines 1-25).
	However Yeoh does not teach
calibrating the white point to a standard white point representing daylight.
	Yeoh and Chen are related as measuring properties of projected light froma display.
	Chen teaches (fig 5)

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yeoh to include the teachings of Chen such that wherein calibrating a white point of at least one exit pupil to a target white point includes calibrating the white point of at least one exit pupil to a standard white point representing daylight for the purpose of utilizing common standards used in the display and color light source industry.

Regarding Claim 15,  Yeoh-Chen teaches the method of claim 14, wherein calibrating a white point (white point, p287, lines 1-7, white balance p120, lines 6-13, p177, lines 6-11, Yeoh) of at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15) to a target white point (white point, p177, lines 1-13, white point value in the color space provided by CIE, p189, lines 12-22, which has optimized chromatic balance, p189, lines 1-25), includes calibrating the white point (white point, p287, lines 1-7, white balance p120, lines 6-13, p177, lines 6-11, Yeoh , white point of a display 140, p62, lines 1-5, Chen) of at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5, 2602, fig 26, cont p221, lines 4-15, Yeoh) to CIE Standard Illuminant D65 (standard illuminant D65 defined by CIE, p62, lines 1-5, Chen).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeoh et al (US 2017/0122725 A1, hereafter Yeoh) and further in view of Alexander et al (US 2016/0377866A1, hereafter Alexander).

Regarding Claim 17,  Yeoh teaches the method of claim 1, wherein projecting the visible light (incoming incident light of different wavelengths 2503i1,2503i2,2503i3, p212, lines 1-4, RGB laser light, p76, lines 1-3) to the at least one exit pupil (one of the different eye positions, p218, lines 219, lines 1-5) by the wearable heads-up display (wearable display 400, p219, lines 1-5, head mounted display, p297, lines 1-2).
	However Yeoh does not teach
 comprises projecting the visible light along a projection path of the wearable heads-up display comprising an optical scanner, an optical splitter having a plurality of facets on a light coupling surface thereof, each facet to receive visible light from the optical scanner for a select subset of a scan range of the optical scanner, and a holographic combiner.
	Yeoh and Alexander are related as WHUD and projecting light.
	Alexander teaches (fig 2A) 
projecting the visible light (light from RGB laser module 221, p55,, lines 6-12) along a projection path (projecting, p56, lines 1-3) of the wearable heads-up display (WHUD 200, p55, lines 1-4) comprising an optical scanner (MEMS scan mirror 222, p55, lines 6-6-12), an optical splitter (optical splitter 250, p55, lines 1-5) having a plurality of facets (facets in fig 2A of optical splitter 250) on a light coupling surface thereof, each facet (each facet in fig 2A of optical splitter 250) to receive visible light (light from RGB laser module 221, p55,, lines 6-12) from the optical scanner (MEMS scan mirror 222, p55, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yeoh to include the teachings of Alexander such that projecting the visible light along a projection path of the wearable heads-up display comprising an optical scanner, an optical splitter having a plurality of facets on a light coupling surface thereof, each facet to receive visible light from the optical scanner for a select subset of a scan range of the optical scanner, and a holographic combiner for the purpose of utilizing a common setup for eye box expansion by exit pupil replication using scanning laser based systems (cont p47 on page 6, lines 13-15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTSNA V DABBI/Examiner, Art Unit 2872        							9/11/2021